ORDER

PER CURIAM.
Plaintiff appeals from the trial court’s entry of summary judgment in defendant’s favor on plaintiffs claim for employment discrimination and retaliatory discharge. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).